Title: James Madison to Samuel L. Gouverneur, 21 February 1834
From: Madison, James
To: Gouverneur, Samuel L.


                        
                            
                                
                            
                            
                                
                                    
                                
                                Feby 21st. 1834.
                            
                        
                        
                        When the box of books refered to in my last was sent off I find that the Atlas making a material part of the
                            work was omitted, it will be sent to Mr. Allen of Fredricksburg who will forward it by the first opportunity to your care
                            With cordial esteem & regard
                        
                        
                            Signed J. Madison
                                
                            
                        
                    